20-11612-mg         Doc 116        Filed 01/31/21 Entered 01/31/21 08:10:39 Main Document
                                                     Pg 1 of 1
UNITED STATES BANKRUPTCY COURT                                     Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                      February 4, 2021 at 2:00 p.m.
------------------------------------------------------------X
In re:                                                             Chapter 11

LIVE PRIMARY LLC                                                             Case No. 20-11612 (MG)

                                             Debtor.
------------------------------------------------------------X

                                         PRIMARY MEMBER LLC
                                          TRIAL EXHIBIT LIST

    1.        1/25/21        Declaration of Joel Schreiber in Opposition to Motion to Reclassify
                             and/or Disallow Claim
    2.        11/4/20        Proof of Claim #8 $6,436,184.00 - Primary Member LLC
    3.        7/28/15        Limited Liability Company Agreement - Primary LLC (prior to name
                             change)
    4.        12/15/17       First Amendment to Limited Liability Company Agreement - Live
                             Primary LLC
    5.        6/14/19        First Amended and Restated Limited Liability Company Agreement -
                             Live Primary LLC
    6.        6/30/16        Financial Statement Balance Sheet - Live Primary LLC
    7.        12/31/18       Financial Statement Balance Sheet - Live Primary LLC
    8.        12/31/19       Financial Statement Balance Sheet - Live Primary LLC
    9.        12/13/18       Balance Sheet (from tax return) - Live Primary LLC
    10.       12/31/19       Balance Sheet (from tax return) - Live Primary LLC
    11.       12/20/17       Lisa Hain Email - re: Debt to Primary Member LLC
    12.       12/28/21       Transcript of Lisa Sky Hain – Examination Before Trial

Dated: New York, New York
          January 30, 2021
                                                                GOLDBERG WEPRIN FINKEL
                                                                GOLDSTEIN LLP
                                                                Attorneys for Primary Member LLC
                                                                1501 Broadway, 22nd Floor
                                                                New York, New York 10036
                                                                (212) 221-5700

                                                                By:   /s/ Neal M. Rosenbloom
                                                                      Neal M. Rosenbloom
                                                                      A Member of the Firm
